 
Exhibit 10.5
 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (this "Agreement"), dated as of July 10, 2017 is made by
AEMETIS, INC, a Nevada corporation ("Pledgor") for the benefit of THIRD EYE
CAPITAL CORPORATION, as in its capacity as agent (together with its successors
and assigns, “Secured Party”).
 
RECITALS
 
A.           Aemetis Advanced Fuels Keyes, Inc., Aemetis Facility Keyes, Inc.
and Pledgor (collectively, the “Loan Parties”), the Secured Party and the
Noteholders are parties to that certain Amended and Restated Note Purchase
Agreement dated as of July 6, 2012 (as amended by a Limited Waiver and Amendment
No.1 to Amended and Restated Note Purchase Agreement dated as of October 18,
2012, as amended by a Limited Waiver and Amendment No. 2 to Amended and Restated
Note Purchase Agreement dated as of February 27, 2013, as amended by a Limited
Waiver and Amendment No. 3 to Amended and Restated Note Purchase Agreement dated
as of April 15, 2013, as amended by an Amendment No. 4 to Amended and Restated
Note Purchase Agreement dated as of April 19, 2013, as amended by a Limited
Waiver and Amendment No. 5 to Amended and Restated Note Purchase Agreement dated
as of July 26, 2013, as amended by a Limited Waiver and Amendment No. 6 to
Amended and Restated Note Purchase Agreement dated as of September 30, 2013, as
amended by a Limited Waiver and Amendment No. 7 to Amended and Restated Note
Purchase Agreement dated as of May 14, 2014, as amended by an Amendment No. 8 to
Amended and Restated Note Purchase Agreement dated as of November 7, 2014, as
amended by an Amendment No. 9 to Amended and Restated Note Purchase Agreement
dated as of March 12, 2015, as amended by an Amendment No. 10 to Amended and
Restated Note Purchase Agreement dated as of April 30, 2015, as amended by an
Amendment No. 11 to Amended and Restated Note Purchase Agreement dated as of
August 6, 2015, as amended by a Limited Waiver and Amendment No. 12 to Amended
and Restated Note Purchase Agreement dated as of March 21, 2016 and as amended
by that certain Limited Waiver and Amendment No. 13 to Amended and Restated Note
Purchase Agreement dated as of March 1, 2017 (as the same may be amended,
restated, supplemented, revised or replaced from time to time, the “Note
Purchase Agreement”) pursuant to which the Noteholders have extended loans and
other credit accommodations to the Loan Parties, and may extend additional loans
and/or other credit accommodations to the Loan Parties from time to time.
 
B.           Pledgor is required to execute and deliver this Agreement pursuant
to the terms of the Note Purchase Agreement.
 
ACCORDINGLY, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed that:
 
1.                       Definitions. When used herein, (a) capitalized terms
which are not otherwise defined have the meanings assigned thereto in the Note
Purchase Agreement; and (b) the following terms have the following meanings
(such meanings to be applicable to both the singular and plural forms of such
terms):
 



 
 
Collateral - see Section 2 of this Agreement.
 
Issuer - the issuer of any of the shares of stock or other securities
representing all or any of the Collateral.
 
Liens - with respect to any Person, any interest granted by such Person in any
real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
Person - any individual, corporation, limited liability company, partnership,
joint venture, firm, association, trust or other enterprise or entity or any
governmental authority.
 
Secured Obligations - all present and future obligations and liabilities
(whether actual or contingent, whether owed jointly or severally or alone or in
any other capacity whatsoever) of Borrowers and each Subsidiary of Borrowers (or
any of them) under or pursuant to each or any of the Note Purchase Documents (as
defined in the Note Purchase Agreement), each as amended or restated from time
to time) together with all costs, charges and expenses incurred by Secured Party
in connection with the protection, preservation or enforcement of its respective
rights under the Note Purchase Agreement, the Notes defined therein and any
other Note Purchase Documents or any other document evidencing or securing any
such liabilities.
 
UCC - the Uniform Commercial Code as in effect in the State of Delaware.
 
2.                       Pledge. As security for the payment of the Secured
Obligations, Pledgor hereby pledges to Secured Party, and grants to Secured
Party, a continuing security interest in, all of the following:
 
A.           All of the shares of stock, ownership interests, membership
interests and other equity interests and securities described in Schedule I
hereto, all of the certificates and/or instruments representing such shares of
stock, ownership interests, membership interests and other equity interests and
securities, and all cash, securities, dividends, rights and other property at
any time and from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares, ownership interests,
membership interests and other equity interests and securities; and all
additional shares of stock or ownership interests or membership interests and
other equity interests and securities of any of the Issuers listed in Schedule I
hereto at any time and from time to time acquired by Pledgor in any manner, all
of the certificates and/or instruments representing such additional shares or
ownership interests, membership interests and other equity interests and
securities and all cash, securities, dividends, rights and other property at any
time and from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or ownership interests,
membership interests and other equity interests and securities;
 
B.           All other property hereafter delivered to Secured Party in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such property, and all cash, securities,
interest, dividends, rights and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof; and
 
 
2

 
 
C.           All products and proceeds of all of the foregoing.
 
All of the foregoing are herein collectively called the "Collateral".
 
Pledgor agrees to deliver to Secured Party promptly upon receipt and in due form
for transfer (i.e., endorsed in blank or accompanied by stock or bond powers
executed in blank), any Collateral (other than dividends which Pledgor is
entitled to receive and retain pursuant to Section 5 hereof) which may at any
time or from time to time come into the possession or control of Pledgor; and
prior to the delivery thereof to Secured Party, such Collateral shall be held by
Pledgor separate and apart from its other property and in express trust for
Secured Party.
 
3.                       Warranties; Further Assurances. Pledgor warrants to
Secured Party and each of the Noteholders that: (a) Pledgor is (or at the time
of any other future delivery, pledge, assignment or transfer thereof, will be)
the legal and equitable owner of the Collateral free and clear of all Liens of
every description whatsoever other than the security interest created hereunder;
(b) the pledge and delivery of the Collateral pursuant to this Agreement creates
a valid perfected security interest in the Collateral in favor of Secured Party;
(c) all shares of stock or ownership interests, membership interests and other
equity interests and securities referred to in Schedule I hereto are duly
authorized, validly issued, fully paid and non-assessable; (d) as to each Issuer
whose name appears in Schedule I hereto, the Collateral represents on the date
hereof not less than the applicable percentage (as shown in Schedule I hereto)
of the total shares of capital stock or ownership interests, membership
interests and other equity interests and securities issued and outstanding of
such Issuer; and (e) the information contained in Schedule I hereto is true and
accurate in all respects.
 
So long as any of the Secured Obligations shall be outstanding or any commitment
shall exist on the part of Secured Party or any of the Noteholders with respect
to the creation of any Secured Obligations, Pledgor: (i) shall not, without the
express prior written consent of Secured Party or as permitted under the Note
Purchase Documents, sell, assign, exchange, pledge or otherwise transfer,
encumber, or grant any option, warrant or other right to purchase the stock or
other equity interests of any Issuer which is pledged hereunder; (ii) shall
deliver all original stock or similar certificates relating to the Collateral to
Secured Party and hereby authorizes Secured Party to file such Uniform
Commercial Code financing statements (and Pledgor shall pay the costs of filing
and recording or re-filing and re-recording the same in all public offices
reasonably deemed necessary or appropriate by Secured Party) and do such other
acts and things, all as Secured Party may from time to time reasonably request,
to establish and maintain a valid, perfected security interest in the Collateral
(free of all other Liens whatsoever other than Permitted Liens) to secure the
performance and payment of the Secured Obligations; (iii) will execute and
deliver to Secured Party such stock powers and similar documents relating to the
Collateral, satisfactory in form and substance to Secured Party, as Secured
Party may reasonably request; and (iv) will permit Secured Party or any designee
of Secured Party, from time to time at reasonable times and on reasonable notice
(or at any time without notice during the occurrence and continuation of an
Event of Default), to inspect, audit and make copies of and extracts from all
records and all other papers in the possession of Pledgor which evidence the
ownership of the Collateral, and will, upon the occurrence and continuation of
an Event of Default, deliver to Secured Party copies of all of such records and
papers.
 
 


3

 
 
If at any time the Collateral constitutes a “security” as defined in Article 8
of the UCC, Pledgor shall, or shall permit Secured Party to, promptly take all
action necessary or appropriate to cause Secured Party to have sole and
exclusive “control” over the Collateral, as such term is defined in Article 9 of
the UCC (or any other then-applicable provision of the UCC). Pledgor agrees to
comply with instructions originated by Secured Party with respect to the
Collateral without further consent by Pledgor, provided, however, that this
shall not affect the classification of the membership interests as “general
intangibles” or “uncertificated securities” as such terms are defined in
Articles 8 and 9 of the UCC, it being the understanding and intent of the
parties hereto that the membership interests are “general intangibles” and are
not “uncertificated securities” under Articles 8 and 9 of the UCC.
 
4.                       Holding in Name of Secured Party, etc. Except as
otherwise provided in the Note Purchase Agreement, Secured Party may from time
to time upon the occurrence and continuation of an Event of Default, without
notice to Pledgor, take all or any of the following actions: (a) transfer, in
accordance with all applicable securities laws and the UCC, as applicable, all
or any part of the Collateral into the name of Secured Party or any nominee or
sub-agent for Secured Party, with or without disclosing that such Collateral is
subject to the Lien hereunder, (b) appoint one or more sub-agents or nominees
for the purpose of retaining physical possession of the Collateral, (c) notify
the parties obligated on any of the Collateral to make payment to Secured Party
of any amounts due or to become due thereunder, (d) endorse any checks, drafts
or other writings in the name of Pledgor to allow collection of the Collateral,
(e) enforce any and all rights and privileges of Pledgor against any party with
respect to the Collateral by suit or otherwise, and surrender, release or
exchange all or any part thereof, or compromise or renew for any period (whether
or not longer than the original period) any obligations of any nature of any
party with respect thereto, and (f) take control of any proceeds of the
Collateral.
 
5.                       Voting Rights, Dividends, etc. (a) Notwithstanding
certain provisions of Section 4 hereof, so long as Secured Party has not given
the written notice referred to in paragraph (b) below:
 
(i)           Pledgor shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase, stockholder or subscription
rights relating or pertaining to the Collateral or any part thereof for any
purpose; provided that Pledgor agrees that it will not exercise any such right
or power in any manner which would have a Material Adverse Effect.
 
(ii)           Pledgor shall be entitled to receive and retain any and all
lawful dividends payable in respect of the Collateral which are paid in cash by
any Issuer if such dividends are permitted by the Note Purchase Agreement, but
all dividends and distributions in respect of the Collateral or any part thereof
made in shares of stock or other ownership interests, whether resulting from a
subdivision, combination or reclassification of Collateral or any part thereof
or received in exchange for Collateral or any part thereof or as a result of any
merger, consolidation, acquisition or other exchange of assets to which any
Issuer may be a party or otherwise or as a result of any exercise of any stock
purchase or subscription right, shall be and become part of the Collateral
hereunder and, if received by Pledgor, shall be forthwith delivered to Secured
Party in due form for transfer (i.e., endorsed in blank or accompanied by stock
or bond powers executed in blank) to be held for the purposes of this Agreement.
 
 


4

 
 
(iii)           Secured Party shall promptly upon request from Pledgor execute
and deliver, or cause to be executed and delivered, to Pledgor all such proxies,
powers of attorney, dividend orders and other instruments as Pledgor may request
for the purpose of enabling Pledgor to exercise the rights and powers which it
is entitled to exercise pursuant to clause (i) above and to receive the
dividends which it is authorized to retain pursuant to clause (ii) above.
 
(b)           Upon written notice from Secured Party upon the occurrence and
continuation of an Event of Default, and so long as the same shall be
continuing, all rights and powers which Pledgor is entitled to exercise pursuant
to Section 5(a)(i) hereof, and all rights of Pledgor to receive and retain
dividends pursuant to Section 5(a)(ii) hereof, shall forthwith cease, and all
such rights and powers shall thereupon become vested in Secured Party which
shall have, upon the occurrence and continuation of an Event of Default, the
sole and exclusive authority to exercise such rights and powers and to receive
such dividends. Any and all money and other property paid over to or received by
Secured Party pursuant to this paragraph (b) shall be retained by Secured Party
as additional Collateral hereunder and applied to the Indebtedness evidenced by
the Notes.
 
6.                       Remedies. Upon the occurrence and continuation of an
Event of Default, Secured Party may exercise from time to time any rights and
remedies available to it under the UCC or otherwise available to it by
applicable law. Without limiting the foregoing, upon the occurrence and
continuation of an Event of Default, Secured Party (a) may, to the fullest
extent permitted by applicable law, without notice, advertisement, hearing or
process of law of any kind, subject to applicable securities laws and the UCC,
as applicable, (i) sell any or all of the Collateral, free of all rights and
claims of Pledgor therein and thereto, at any public or private sale or brokers'
board and (ii) bid for and purchase any or all of the Collateral at any such
public sale and (b) shall have the right, for and in the name, place and stead
of Pledgor, to execute endorsements, assignments, stock powers and other
instruments of conveyance or transfer with respect to all or any of the
Collateral. Any notification of intended disposition of any of the Collateral
shall be deemed reasonably and properly given if given at least ten (10) days
before such disposition. Any proceeds of any of the Collateral shall be applied
by Secured Party to the payment of expenses in connection with the Collateral,
including, without limitation, reasonable attorneys' fees and legal expenses,
and any balance of such proceeds shall be applied by Secured Party toward the
payment of such of the Secured Obligations, and in such order of application, as
Secured Party shall (and, after payment in full of all Secured Obligations, any
excess shall be delivered to Pledgor or as a court of competent jurisdiction
shall direct).
 
 


5

 
 
Secured Party is hereby authorized to comply with any limitation or restriction
in connection with any sale of Collateral as it may be advised by counsel is
necessary in order to (a) avoid any violation of applicable law (including,
without limitation, compliance with such procedures as may restrict the number
of prospective bidders or purchasers and/or further restrict such prospective
bidders or purchasers to persons or entities who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral) or (b) obtain any required
approval of the sale or of the purchase by any governmental regulatory authority
or official, and Pledgor agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner and that Secured Party shall not be liable or accountable to
Pledgor for any discount allowed by reason of the fact that such Collateral is
sold in compliance with any such limitation or restriction.
 
7.                       Notice. All notices or other communications hereunder
shall be given in the manner and deemed to be effective as set forth in the Note
Purchase Agreement or to such other addresses as Pledgor and Secured Party may
provide to the other from time to time in writing.
 
8.                       General. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it takes such action for that purpose as Pledgor shall request in writing, but
failure of Secured Party to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care, and no failure of Secured Party to
preserve or protect any rights with respect to the Collateral against prior
parties, or to do any act with respect to preservation of the Collateral not so
requested by Pledgor, shall be deemed a failure to exercise reasonable care in
the custody or preservation of any Collateral.
 
No delay on the part of Secured Party in exercising any right, power or remedy
shall operate as a waiver thereof, and no single or partial exercise of any such
right, power or remedy shall preclude any other or further exercise thereof, or
the exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement shall be
binding against Secured Party unless the same shall be in writing and signed and
delivered by Secured Party and Pledgor, and then such amendment, modification,
waiver or consent shall be effective as against Secured Party or Pledgor, as the
case may be, only in the specific instance and for the specific purpose for
which given.
 
All obligations of Pledgor and all rights, powers and remedies of Secured Party
expressed herein are in addition to all other rights, powers and remedies
possessed by them, including, without limitation, those provided by applicable
law or in any other written instrument or agreement relating to any of the
Secured Obligations or any security therefor. When all of the Secured
Obligations have been paid in full and all of the conditional obligations, if
any, of Pledgor and the other obligors under the Note Purchase Documents
(including, without limitation, commitments to make loans or other advances
thereunder) shall have expired or been sooner terminated, this Agreement shall
terminate and the security interest granted herein shall be automatically
released without any further action on the part of any Person. Upon termination
of this Agreement or any release of Collateral in accordance with the provisions
of the Note Purchase Agreement, Secured Party shall, upon the request and at the
sole cost and expense of Pledgor, forthwith assign, transfer and deliver to
Pledgor, against receipt and without recourse to or warranty by Secured Party,
such of the Collateral to be released as may be in the possession of Secured
Party and as shall not have been sold or otherwise applied pursuant to the terms
hereof, and, with respect to any other Collateral, proper documents and
instruments (including, without limitation, UCC-3 termination statements)
acknowledging the termination of this Agreement or the release of such
Collateral, as the case may be.
 
 
6

 
 
This Agreement and all related instruments and documents and the rights and
obligations of the parties hereunder and thereunder shall, in all respects, be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to conflicts of law principles, regardless of the
location of the Collateral, excepting, however, that the UCC (or decisional law)
of a jurisdiction other than Delaware may provide the method of perfection, the
effect of perfection or non-perfection, or the priority of liens and security
interests created under this Agreement. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
This Agreement shall be binding upon Pledgor and Secured Party and their
respective successors and assigns, and shall inure to the benefit of Pledgor,
Secured Party, each of the Noteholders and their respective successors and
assigns.
 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement.
 
PLEDGOR IRREVOCABLY AGREES THAT, SUBJECT TO SECURED PARTY’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT
OF OR FROM OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED IN THE
COURTS OF THE STATE OF DELAWARE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE STATE OF DELAWARE; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE SECURED PARTY FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. PLEDGOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE
AND OF FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE STATE OF
DELAWARE FOR THE PURPOSE OF ANY SUCH LITIGATION OR ACTION AS SET FORTH ABOVE.
PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
DELAWARE. PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF PLEDGOR AND SECURED PARTY IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL POSTAGE PREPAID, TO IT
AT THE ADDRESS SET FORTH FOR NOTICES IN THIS AGREEMENT, SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER THE DATE OF MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR TO OTHERWISE PROCEED AGAINST PLEDGOR
OR ANY OTHER PERSON IN ANY OTHER JURISDICTION.
 
 


7

 
 
SECURED PARTY AND PLEDGOR, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, THE COLLATERAL, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY AND PLEDGOR ARE ADVERSE
PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
 
PLEDGOR HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE
EXERCISE BY SECURED PARTY OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF PLEDGOR
WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH COLLATERAL
WITHOUT PRIOR NOTICE OR HEARING.
 
 
 
 
 
[Remainder of this page intentionally blank]
 
8

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first written above.
 
 
 
 
AEMETIS, INC., as Pledgor
 
 
 
 
 
 
 
/s/ Eric A. McAfee
 
 
 
Name: Eric A. McAfee
 
 
 
Title: Chief Executive Officer
 

 


 
 
THIRD EYE CAPITAL CORPORATION, as Secured Party
 
 
 
 
 
 
 
/s/  Arif N. Bhalwani
 
 
 
Name: Arif N. Bhalwani
 
 
 
Title: Managing Partner
 

 
 


signature page to pledge agreement



 

 
SCHEDULE I
TO PLEDGE AGREEMENT
 
Issuer
Class of Stock
Certificate
No(s).
Number of
Shares
Percentage
Ownership
Aemetis Advanced Biorefinery Keyes, Inc., a Delaware corporation
Common Stock
1
1,000
100%

 
 
 
 
 
 


